DISSENTING OPINION.
I cannot agree with the result reached and announced in the majority opinion subscribed to by my learned brothers.
In passing upon a demurrer to a plaintiff's petition all matters well pled are, as a matter of course, taken to be true. Plaintiff's petition in this case undoubtedly pleads a fully executed contract of adoption of plaintiff by George Wagner, deceased. In so far as demurrer is concerned, the plaintiff stands in the same relation to George Wagner, deceased, as if his own daughter.
From the language of plaintiff's petition it must be concluded that the estate of George Wagner, deceased, is open. In other words, the estate is still being administered in the probate court and defendant Petree is now the acting and duly authorized administrator. It must be further conceded that George Wagner died intestate as to his child and heir, the plaintiff herein.
The elemental question involved in passing on sufficiency of plaintiff's petition in this case is that of the Statute of Limitations. The fundamental principles of the Statute of Limitations are two: First, something must happen to put the statute in motion; Second, once placed in motion, nothing stops the running thereof.
The question presented in this case is as to whether or not there is any language contained in plaintiff's petition from which it can be concluded that the Statute of Limitations was put in motion against the plaintiff, a child and heir of deceased, so as to bar her rights that passed to her by inheritance.
We know of no act or event that will start the statute running against a child and heir, pending the administration of an estate, other than an adjudication and a decree in a suit of equity. In our opinion the mere refusal of an administrator to recognize one as the child of deceased will not put the statute in motion. It is true that if an administration is brought to a close under the supervision of the probate court the Statute of Limitations is put in motion against any and all claimants not therein included.
To our way of thinking, much of that part of plaintiff's petition, referring to former suit started March 2, 1923, is mere surplusage which has brought confusion to the real issue herein presented. We conclude that the filing of said suit was not based upon any fact as can be concluded as a legal denial of plaintiff's claim as an heir. No issues were ever joined in said case, and whether rightfully or fraudulently dismissed matter not. However, if the pleadings referred to above be considered, the conclusion to be drawn therefrom is that instead of denying plaintiff's right as a child, her right as a child appears to have been conceded and she was paid her full share of the then estimated value of her father's estate. *Page 424 
There is made reference in plaintiff's petition to a stipulation entered into when suit in 1923 was pending. Said stipulation is not set forth and conceding allegations of plaintiff's petition as true, then plaintiff's right to a "share" in said estate was admitted. We conclude that the facts stated concerning former suit do not show such a denial of plaintiff's right as a child and heir as will justify a conclusion that the Statute of Limitations began to run against her right as an heir to assets, then erroneously thought worthless but which thereafter were realized on in full. The judgment should be reversed and cause remanded for trial. We conclude that the majority opinion is in direct conflict with the Supreme Court ruling in Gartin v. Bacon, 322 Mo. 435, and ask that this cause be certified to the Supreme Court of Missouri.